DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7, 9-13, 20-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 7, and 20 recites “wherein the dithering oscillates a position of the spot to which the light beam is directed as the spot follows the scan path.”
The closest prior art of record is US 2013/0001834 ("El-Siblani") and US 2017/0021454 ("Dallarosa").
Paragraph [0112] of El-Siblani teaches “dynamic adjustment process to arrive at the synchronization energy pulse timing [which] is more accurate than timing the synchronization energy pulses based on a fixed time relative to the motor 118 pulses.” That is, El-Siblani teaches dithering over a period of time, while the amended claims 1 and 20 requires dithering over a space. Dallarosa teaches a first and second mirror scanner, but not dithering the beam. Neither mirror of Dallarosa can be used for dithering because they are used for scanning. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744